
	

114 HR 4563 IH: ZIP Act
U.S. House of Representatives
2016-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4563
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2016
			Mr. Clawson of Florida (for himself and Mr. Murphy of Florida) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a credit for research related to the
			 development of a vaccine for the Zika virus.
	
	
 1.Short titleThis Act may be cited as the Zika Immunization Plan Act or as the ZIP Act. 2.Research credit for development of Zika virus vaccine (a)In generalSection 41(a) of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (2), by striking the period at the end of paragraph (3) and inserting , and and by adding at the end the following new paragraph:
				
 (4)10 percent of so much of the qualified research expenses for the taxable year as relate to the development of a vaccine for the Zika virus which is intended for use in humans..
 (b)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.
			
